Title: [January 1768]
From: Washington, George
To: 




Jany. 1st. Fox huntg. in my own Neck with Mr. Robt. Alexander and Mr. Colvill—catchd nothing. Captn. Posey with us.

	
   
   Although John Posey joined in the chase today and on other occasions during the next few months, he was now, in GW’s opinion, a man “reduced to the last Shifts,” for he was being destroyed financially by enormous debts that he had acquired over the past several years (GW to Posey, 24 Sept. 1767, DLC:GW). GW was one of Posey’s principal creditors, holding mortgages on his lands and slaves for a total of £820 Virginia currency conveyed since 1763. With interest accumulating at the rate of £41 a year and miscellaneous charges against him, Posey now owed GW nearly £1,000 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 168, 256). But Posey was strongly opposed to selling his property to clear his books and had begged GW several times to lend him more money in order to avoid that end. GW had agreed not to press Posey for repayment of his previous loans and was willing to act as his security for a £200 sterling loan from George Mason, but he refused to advance Posey any more cash (GW to Posey, 24 June and 24 Sept. 1767, DLC:GW).



 


2. Surveying some Lines of my Mt. Vernon Tract of Land.


   
   The Mount Vernon tract was the original Washington family land on Little Hunting Creek, being part of a grant for 5,000 acres between Little Hunting and Dogue creeks that the proprietors of the Northern Neck had made 1 Mar. 1674 to Col. Nicholas Spencer (d. 1689) of Albany, Westmoreland County, and GW’s great-grandfather, Lt. Col. John Washington (1632–1677) of Bridges Creek, Westmoreland County (Northern Neck Deeds and Grants, Book 5, 207–8, Vi Microfilm). The Spencer-Washington grant was divided in 1690 between Colonel Spencer’s widow, Frances Mottram Spencer (died c.1727), and John Washington’s son Lawrence Washington (1659–1697/98). Mrs. Spencer chose the western half of the grant which bordered on Dogue Creek, or Epsewasson Creek as the Indians had called it, and Lawrence Washington took the eastern half on Little Hunting Creek (survey and division by George Brent, 18 Sept. and 23 Dec. 1690, ViMtvL). The Little Hunting Creek tract was inherited by Lawrence’s daughter Mildred Washington (1696–c.1745), who, after her marriage to Roger Gregory of King and Queen County, sold it for £180 to her brother Augustine Washington, GW’s father (deed of Roger and Mildred Gregory to Augustine Washington, 19 Oct. 1726, ViMtvL).



   
   From Augustine the tract passed to GW’s half brother Lawrence, who during the 1740s named it Mount Vernon (will of Augustine Washington, 11 April 1743, DLC:GW). After Lawrence’s death in 1752, his widow Ann and her second husband, George Lee (1714–1761) of Westmoreland County, rented the tract and 18 slaves to GW for her lifetime at the rate of 15,000

pounds of tobacco or £93 15s. Virginia currency a year, and upon Ann’s death in 1761, it became GW’s outright by virtue of a provision in Lawrence’s will (deed of George and Ann Lee to GW, 17 Dec. 1754, ketchum Richard M. Ketchum. The World of George Washington. New York, 1974., 25; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 47; will of Lawrence Washington, 20 June 1752, ViMtvL). Although the tract was originally supposed to contain about 2,500 acres, it now contained only about 2,126 acres because of a change in the northern boundary that had been made about 1741 (survey by R. O. Brooke, c.1741, callahanCharles H. Callahan. Washington: The Man and the Mason. Washington, D.C., 1913., facing p. 3; GW’s quitrent lists 1760–73, DLC:GW). GW had purchased several additional tracts adjoining this original Mount Vernon land.



 


3. At Home with Doctr. Rumney.


   
   Dr. William Rumney (d. 1783), who was born and trained in England, served as a surgeon with the British army in the French and Indian War and settled in Alexandria in 1763.



 


4. Rid to Muddy hole, D. Run, & Mill Plantns.
 


5. Went into the Neck.
 


6. Rid to Doeg Run and the Mill before Dinner. Mr. B. Fairfax and Mr. Robt. Alexander here.
 


7. Fox hunting with the above two Gentn. and Captn. Posey. Started but catchd nothing.
 


8. Hunting again in the same Compy. Started a Fox and run him 4 hours. Took the Hounds off at Night.
 


9. At Home with Mr. B. Fairfax.
 


10. At Home alone.
 


11. Running some Lines between me and Mr. Willm. Triplet.

	
   
   Triplett’s land bordered on part of GW’s Dogue Run farm (see main entry for 17 Mar. 1770).



 


12. Attempted to go into the Neck on the Ice but it wd. not bear. In the Evening Mr. Chs. Dick Mr. Muse & my Brother Charles came here.


   
   Charles Dick (b. 1715), of Caroline and Spotsylvania counties, supplied GW’s troops in 1754–55 as a Virginia commissary for the British forces. By 1768 Dick’s mercantile business was centered in Fredericksburg. George Muse of Caroline County, married Elizabeth Battaile (d. 1786) in 1749 and had a son, Battaile Muse (1751–1803), who also appears in the diaries.



 


13. At Home with them—Col. Fairfax, Lady, &[ca.]
 



14. Ditto—Do. Colo. Fx. & famy. went home in the Evening.
 


15. At Home with the above Gentlemen and Shooting together.
 


16. At home all day at Cards—it snowing.


   
   GW lost 3s. 6d. in playing cards with his friends (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 269).



 


17. At Home with Mr. Dick &ca.
 


18. Went to Court & sold Colo. Colvils Ld. Returnd again at Night.


   
   As an executor for Thomas Colvill’s estate, GW signed an advertisement in Rind’s Virginia Gazette (24 Dec. 1767) announcing that “upwards of six hundred acres of valuable land . . . will be sold to the highest bidder, at the court-house of Fairfax county, on the 3d Monday in next month (being court day).” The high bidder was Benjamin Moody.



   
   GW today recorded losing 11s. 3d. at cards (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 269).



 


19. Went to Belvoir with Mr. Dick, my Bror. &ca.
 


20. Returnd from Do. by the Mill Doeg Run and Muddy hole.
 


21. Surveyd the Water courses of my Mt. Vernon Tract of Land—taking advant. of the Ice.

   
   
   The freezing over of the Potomac River and Little Hunting Creek enabled GW to survey their shorelines on this day more easily than he usually could, “the ice permitting him to work from the water at will, which greatly simplified the calculating” (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:247 n.1).



 


22. Fox hunting with Captn. Posey, started but catchd nothing.
 


23. Rid to Muddy hole & directed paths to be cut for Fox hunting.
 


24. Rid up to Toulston in order to Fox hunt it.


   
   toulston: Towlston Grange on Difficult Run, home of Bryan Fairfax.



 


25. Confind by Rain with Mr. Fairfax & Mr. Alexander.
 


26. Went out with the Hounds but started no Fox. Some of the Hounds run of upon a Deer.
 


27. Went out again—started a Fox abt. 10. Run him till 3 and lost him.
  


28. Returnd Home. Found Mr. Tomi Elsey there.


   
   Thomasin (many spellings) Ellzey (Elzey) was a vestryman of Truro Parish from the 1765 election to the dissolution of the Virginia vestries in 1785. He was a son of Lewis Ellzey (d. 1786) and Mary Thomasin Ellzey (d. 1791). Thomasin married Alice, daughter of Col. Thomas Blackburn (d. 1807) and Christian Scott Blackburn, of Rippon Lodge.



 


29. Went to Belvoir with Mrs. W——n &ca. after Dinnr. Left Mr. Ellzey at home.
 


30. Dined at Belvoir and returnd in the Afternoon. Borrowd a hound from Mr. Whiting—as I did 2 from Mr. Alexr. the 28th.


   
   
   GW was connected with the Whiting family of Gloucester County through his Uncle John Washington (1692–1746), who had married Catherine Whiting (1694–1734), daughter of Henry and Elizabeth Whiting of Gloucester County. The Mr. Whiting who loaned GW the dog today may be Catherine’s nephew Francis Whiting (d. 1775), who was born in Gloucester County and moved to the Shenandoah Valley later in his life. Francis’s older brother Beverley Whiting (c.1707–1755), burgess of Gloucester County, may have been the Beverley Whiting who was one of GW’s godfathers (Va. Mag., 32:130; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 126; freemanDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:47n).



 


31. At Home alone all day.
